Citation Nr: 0431527	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-36 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability secondary to service-connected bilateral pes 
planus.

2.  Entitlement to service connection for a lumbar spine 
disability secondary to service-connected bilateral pes 
planus.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which denied entitlement to service connection for hearing 
loss, tinnitus, low back strain and a cervical spine 
disorder.

The veteran submitted a notice of disagreement in February 
2003.  In an April 2003 decision, the RO granted entitlement 
to service connection for hearing loss and tinnitus, and 
appellate action regarding this decision has not been 
initiated.  Therefore, the Board no longer has jurisdiction 
over the issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  

In September 2004, the veteran participated in a hearing 
conducted at the RO by the undersigned Veterans Law Judge. 


FINDINGS OF FACT

1.  The evidence of record demonstrates that a cervical spine 
disorder is due to, or the result of service-connected 
bilateral pes planus.

2.  The evidence of record demonstrates that a lumbar spine 
disorder is due to, or the result of service-connected 
bilateral pes planus.



CONCLUSIONS OF LAW

1.  A cervical spine disability is due to, or the result of 
service-connected bilateral pes planus.  38 U.S.C.A. § 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.310 (2004).

2.  A lumbar spine disability is due to, or the result of 
service-connected bilateral pes planus.  38 U.S.C.A. § 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the veteran's claims of service 
connection for a cervical spine disorder and a lumbar spine 
disorder with respect to the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the 
favorable outcome set forth below, no conceivable prejudice 
to the veteran could result from this adjudication.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of these issues, which 
would result from a remand solely to allow the RO to apply 
the VCAA, would not be justified.  In other words, the 
veteran will not be prejudiced by the Board proceeding to a 
decision in this matter since the outcome represents a full 
grant of the benefits. 

Service connection may be granted for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310 (2004).  Here, the veteran 
contends that his cervical and lumbar spine disorders are 
secondary to his service-connected bilateral pes planus.  He 
has also indicated that the low back and cervical spine 
disorders stem from the same injury that caused his foot 
condition.  The Board notes that service connection is 
currently in effect for bilateral pes planus, and the post-
service records reveal variously diagnosed low back and neck 
disorders.  The reported diagnoses which appear in VA and 
private reports include: mild hypertrophic changes of the 
lumbar spine; a mild degree of spinal stenosis at L3-4 and 
L4-5; disc protrusion at L5-S1; degenerative changes of the 
cervical spine with disc space narrowing; low back strain; 
lumbar herniated nucleus pulposus; lumbar neuritis; lumbar 
spinal stenosis; and cervicalgia with cephalgia.  

The medical evidence of record reveals the veteran's 
complaints related to the cervical and lumbar spine.  For 
instance, a July 1980 private medical report reveals 
complaints of pains in the lower back, left leg and back of 
the neck.  The veteran reported that following the inservice 
injury, he developed pain in the neck, lower back and left 
leg.  The physician diagnosed chronic cervical sprain with 
suboccipital headaches and chronic lumbar sprain/strain with 
resultant lumbosacral instability.  The physician related the 
cervical and lumbar spine disorders to the reported inservice 
injury.  Also, an August 1980 VA examination report reflects 
a history of low back sprain within the last year.  Further, 
when the veteran asserted an increased rating claim in 1983, 
he referred to problems with his spine.  

In view of the veteran's claim, opinions from the veteran's 
treating physician and a VA examiner were obtained.  A VA 
examination was conducted in January 2003 and the examiner 
determined that there was "no way" that the veteran's 
cervical spine arthritis was caused by the low back condition 
and stated that pes planus does not cause low back or 
cervical spine degenerative disease.  However, in reporting 
the diagnosis, the examiner referred to the low back strain 
as "service-connected." 

In February 2003 statements, the veteran's physician and 
chiropractor opined that his cervical and lumbar spine 
disorders are related to the veteran's service-connected 
bilateral pes planus.  During his September 2004 hearing, the 
veteran reported that he has been under their care for 10 
years.  The chiropractor explained that altered biomechanics 
of the gait cycle affect the entire kinetic chain, and that 
it was evident that the veteran's pes planus is directly 
related to the low back and neck conditions.  The pertinent 
research was provided. 

In March 2003, the VA examiner provided an addendum to the 
January 2003 report, which included commentary on the 
February 2003 opinions.  The examiner stated that in all his 
years of practice he had never seen flat feet cause low back 
pain.  Moreover, he stated that the veteran did not have a 
limp.  The examiner, however, other than these statements 
provided no medical evidence to support his opinions.

The Board finds that the competent evidence suggests that the 
veteran's low back and cervical spine disorders are related 
to his service-connected pes planus.  Medical records, dated 
years prior to the veteran's current claim for low back and 
cervical spine disabilities, document complaints and findings 
of low back and neck pain made at the same time he was 
treated for his feet.  The veteran's physician and 
chiropractor of 10 years both offered opinions linking his 
pes planus to the low back and cervical spine disorders.  
However, the VA examiner rejected those opinions.  

The Board finds that the opinions of the veteran's physician 
and chiropractor more persuasive than the one offered by the 
VA examiner.  The physician and chiropractor are familiar 
with the veteran's history and health status as they treated 
him for many years, and the VA examiner has not seen the 
veteran on a regular basis.  Further, the chiropractor did 
provide relevant research in support of the opinion.  
Therefore, it is reasonable to give more weight to the 
veteran's treating physicians.  Overall, the evidence is in 
relative equipoise, therefore the benefit of the doubt as 
contemplated by 38 U.S.C.A. § 5107 applies in this instance.  
Service connection for degenerative disc disease of the 
cervical and lumbar spine is warranted.

As the evidence presented demonstrates that the criteria to 
establish a claim of entitlement to service connection for 
degenerative disc disease of the cervical and lumbar spine 
have been met, the appeal is granted.




ORDER

Entitlement to service connection for a cervical spine 
disability has been established, and the appeal is granted.

Entitlement to service connection for a lumbar spine 
disability has been established, and the appeal is granted.





	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



